PER CURIAM.
Neil Fox appeals his conviction for cultivation of marijuana. On appeal, he raises two issues challenging his conviction, which we affirm without comment. He correctly contends, however, that the written judgment mistakenly reflects that he was adjudicated guilty, even though the trial court orally pronounced that it was going to withhold adjudication. As the state properly concedes, remand is necessary to correct this scrivener’s error.

Affirmed, but remanded for correction of scrivener’s error.

TAYLOR, CIKLIN and GERBER, JJ., concur.